Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20150264406 A1-Kim woo-Shik et al (Hereinafter referred to as “Kim”) does not disclose, with respect to claim 1, A method for deblocking filtering of vertical and/or horizontal block boundaries, the method being performed by an image or video encoder or an image or video decoder, the method comprising: obtaining a first set of sample values comprising a first block of sample values and a second block of sample values, wherein the first block of sample values comprises a set of sample values B1_i,k for i=O-7 and k=0-3, and the second block of sample values comprises a set of sample values B2_j,k for j=0-7 and k=0-3; and deciding whether or not to use a long filter to filter at least a subset of the first set of sample values, wherein deciding whether or not to use a long filter to filter at least a subset of the first set of sample values comprises: calculating a first gradient value, maxGradB1_6,0, using sample value B1_6,0; calculating a first pq value, pq1_0, using maxGradB1_6,0, wherein calculating pql_0 comprises calculating a value sp, calculating a value sq, and calculating sp + sq, wherein pq1_0= (sp + sq), and wherein calculating sp comprises calculating sp = (Abs(B1_0,0 — B1_3,0) + Abs(B1_3,0 — B1_7,0) + maxGradB1_6,0 + 1) >> 1 and wherein maxGradB1_6,0 equals Abs(B1_7,0 - B1_6,0 - B1_5,0 + B1_4,0 ); comparing pq1l_0 to a threshold; calculating a second gradient value, maxGradB1_6,3, using sample value B1_6,3; calculating a second pq value, pq1_3, using maxGradB1_6,3; and comparing pq1_3 to the threshold as claimed.  Rather, Kim discloses a method for deblocking filtering of vertical and/or horizontal block boundaries, the method being performed by an image or video encoder or an image or video decoder, the method comprising: obtaining a first set of sample values comprising a first block of sample values and a second block of sample values, wherein the first block of sample values comprises a set of sample values B1_i,k for i=O-7 and k=0-3, and the second block of sample values comprises a set of sample values B2_j,k for j=0-7 and k=0-3 (Fig. 6); and deciding whether or not to use a long filter to filter at least a subset of the first set of sample values ([0112], [0159], [0174]). The same reasoning applies to claim 11, 13, 19-20 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487